6 U.S. 406 (____)
2 Cranch 406
THE UNITED STATES
v.
SCHOONER SALLY OF NORFOLK.
Supreme Court of United States.

In the district court the vessel and cargo were acquitted on the merits, which decree was, on appeal, affirmed in the circuit court; whereupon the United States sued out the present writ of error.
The error assigned was that the cause was of common law, and not of admiralty and maritime jurisdiction.
But the court, upon the authority of the case of the United States v. La Vengeance, 3 Dallas, 297, without argument, affirmed the decree.